OPINION — AG — **** FUNERAL DIRECTOR OR EMBALMER — APPRENTICE — LICENSE **** UNDER THE PROVISIONS OF 59 O.S. 1968 Supp., 396.3 [59-396.3], A PERSON REGISTERED AS AN APPRENTICE ON MAY 31, 1963, MAY BE ISSUED A LICENSE TO PRACTICE FUNERAL DIRECTING AND EMBALMING IF HE MEETS THE REQUIREMENTS OF THE LAW IN FORCE AT THE TIME HE REGISTERED AS AN APPRENTICE. IF AN EXAMINATION WAS REQUIRED, HE IS ELIGIBLE TO BE EXAMINED IF HE MEETS THE REQUIREMENTS FOR AN EXAMINATION AT THE DATE OF HIS REGISTRATION AS AN APPRENTICE PRUDENCE LITTLE